UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2084


JANICE V. BROWN, Widow of Bobby Brown,

                Petitioner,

          v.

PERFORMANCE COAL COMPANY;        DIRECTOR,   OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0978-BLA)


Submitted:   April 15, 2009                     Decided:    May 5, 2009



Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


S.F. Raymond Smith, JULIET RUNDLE & ASSOCIATES, Pineville, West
Virginia, for Petitioner. Douglas A. Smoot, Kathy L. Snyder,
JACKSON KELLY PLLC, Morgantown, West Virginia, for Respondent
Performance Coal Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Janice Brown, survivor of Bobby Brown, deceased, seeks

review   of     the   Benefits    Review          Board’s    decision    and    order

affirming the administrative law judge’s denial of black lung

benefits pursuant to 30 U.S.C. §§ 901-945 (2006).                   Our review of

the record discloses that the Board’s decision is based upon

substantial      evidence      and     is         without     reversible       error.

Accordingly, we deny the petition for review for the reasons

stated   by    the    Board.     Brown       v.    Performance    Coal     Co.,    No.

07-0978-BLA     (B.R.B.   Aug.   29,     2008).         We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                         2